Herlihy, J.
Appeal from an order which denied without a hearing defendant’s application in the nature of a writ of error coram nobis. The County Judge, who denied this application, was disqualified to entertain the proceeding by reason of the fact that he was District Attorney at the time of the defendant’s conviction. (Judiciary Law, § 14; People v. Morgan, 277 App. Div. 956; People v. Burgett, 15 A D 2d 873; People v. Wright, 16 A D 2d 743.) Under the circumstances, we do not reach the merits. Order reversed, on the law, and matter remitted to County Court of Franklin County. Gibson, P. J., Reynolds, Aulisi and Staley, Jr., JJ., concur.